Exhibit 10.53

 

DON CARR EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on October 19, 2004
(“the Effective Date”), by and between Detention Contracting Group, Ltd., a
Texas limited partnership (the “LP”), and Don Carr, whose mailing address is
1711 Greystone Ridge, San Antonio, Texas 78258 (the “Executive”) under the
following terms and conditions:

 

RECITALS:

 

WHEREAS, the Executive and the LP are currently operating under an at-will
employment arrangement (the “Former Arrangement”) pursuant to which the
Executive was entitled to certain compensation and benefits;

 

WHEREAS, the execution and delivery of this Agreement, as a new contract to
completely supersede the Former Arrangement, is an inducement and a condition to
the consummation by William Blair Mezzanine Capital Fund Ill, L.P.  (the
“Investor”), of that certain Loan Agreement, dated as of the Effective Date, by
and among the Investor, ISI Detention Contracting Group, Inc., a Delaware
Corporation (“1ST Delaware”) the ultimate parent Corporation of the LP and all
the shareholders of 1ST Delaware, which provides for the completion of a loan to
1ST Delaware and the delivery to the Investor of Warrants for capital stock in
1ST Delaware; and

 

WHEREAS, the LP desires to continue to employ the Executive in the capacity
hereinafter stated, and the Executive desires to continue in the employ of the
LP in such capacity for the period and on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the LP and the Executive as
follows:

 

1.               Employment Period. The LP hereby agrees to continue to employ
the Executive as the President and Treasurer of the General Partner of the LP,
and the Executive, in such capacities, agrees to provide services to the LP for
the period beginning on the Effective Date and ending on the fifth anniversary
of the Effective Date (the “Employment Period”). The Employment Period shall
automatically renew until the sixth anniversary of the Effective Date, unless
the LP or the Executive gives written notice to the contrary to the Executive or
the LP, respectively, at least sixty (60) days prior to the fifth anniversary of
the Effective Date.

 

2.               Performance of Duties.

 

(a)          The Executive agrees that during the Employment Period, while he is
employed by the LP, he shall devote his full time, energies and talents
exclusively to serving in the capacities of President and Treasurer of the
General Partner of the LP in the best interests of the LP, and to perform the
duties assigned to him by the Board of Directors of the General Partner of the
LP (the “Board”) faithfully, efficiently and in a professional manner.

 

--------------------------------------------------------------------------------


 

(b)         Subject to Section 2(c) below, he Executive shall not, without prior
written consent from the Board:

 

(i)            serve as, be a consultant to or employee, officer, manager,
agent, or director of, any corporation, partnership or other entity other than
the LP (other than civic, charitable, or other public service organizations) if,
as determined at the reasonable discretion of the Board, such service,
employment, or position would have a material adverse effect upon the ability of
the Executive to perform his duties hereunder; or

 

(ii)           have more than a five percent (5%) ownership interest in any
enterprise other than the LP if such ownership interest would have a material
adverse effect upon the ability of the Executive to perform his duties
hereunder.

 

(c)          During and after the Employment Period, the Executive may own all
or any part of ISI*MCS, Ltd., a Texas Limited Partnership, as a limited partner,
and all or any part of ISI*MCS GP, Inc. or any other General Partner of ISI*MCS,
Ltd., and may participate in, manage, oversee and conduct any and all business
affairs of ISI*MCS, Ltd. as an officer, director and/or shareholder of ISI*MCS
GP, Inc. or any other General Partner of ISI*MCS, Ltd., and none of such
activities shall be deemed to violate any duty of trust, confidentiality or
non-usurpation of corporate opportunity, nor shall they violate any term of
Section 2 of this Agreement or any other term or Restrictive Covenant of this
Agreement.

 

(d)         Notwithstanding anything to the contrary contained herein, any vote
or consent of the Board required or permitted hereunder shall exclude any vote
by the Executive in his capacity as a member of the Board.

 

3.               Compensation Subject to the terms and conditions of this
Employment Agreement, during the Employment Period, while he is employed by the
LP, the Executive shall be compensated by the LP for his services as follows:

 

(a)          The Executive shall receive, for each consecutive twelve (12) month
period beginning on the Effective Date and on each anniversary thereof, a rate
of salary that is not less than $235,000.00 per year, payable in substantially
equal monthly or more frequent installments and subject to customary tax
withholding. During the Employment Period the Executive’s annual salary rate
shall be increased by the Board, on or before each anniversary of the Effective
Date, by an amount of at least the amount of change in the Consumer Price Index
for the relevant region, during the immediately preceding year, when compared to
the same index for the same region for the calendar year two years prior.

 

(b)         The Executive shall be eligible to receive incentive compensation
payments in accordance with the [Bonus Plan] of the LP or any other entity owned
or controlled in whole or in part by 1ST Delaware.

 

(c)          The Executive shall be eligible to participate in all executive
benefit plans maintained by the LP or any other entity owned or controlled in
whole or in part by ISI Delaware on substantially the same terms and conditions
as other senior executives of the LP or any other entity owned or controlled in
whole or in part by 1ST Delaware.

 

--------------------------------------------------------------------------------


 

(d)         The Executive shall be reimbursed by the LP for all reasonable
business, promotional, travel and entertainment expenses incurred or paid by the
Executive during the Employment Period in the performance of his services under
this Employment Agreement: (i) provided that such expenses constitute business
deductions from taxable income for the LP and are excludable from taxable income
to the Executive under the governing laws and regulations of the Internal
Revenue Code; and (ii) to the extent that such expenses do not exceed the
amounts allocable for such expenses in budgets that are approved from time to
time by the Board. In order that the LP reimburse the Executive for such
allowable expenses, the Executive shall furnish to the LP, in a timely fashion,
the appropriate documentation required by the Internal Revenue Code in
connection with such expenses and shall furnish such other documentation and
accounting as the LP may from time to time reasonably request. As used herein
the term “Internal Revenue Code” shall mean Internal Revenue Code of 1986, as
now or hereafter amended, and the regulations and revenue rulings and procedures
issued pursuant thereto from time to time.

 

4.               Restrictive Covenants. The Executive acknowledges and agrees
that:

 

(a)          the Executive has a major responsibility for the operation,
development, and growth of the LP’s business;

 

(b)         the Executive’s work for the LP has brought him and will continue to
bring him into close contact with confidential information of the LP and its
customers; and

 

(c)          the agreements and covenants contained in this Paragraph 4 are
essential to protect the business interests of the LP and that the LP will not
enter into this Agreement but for such agreements and covenants. Accordingly,
the Executive covenants and agrees to the following:

 

(i)            Confidential Information. Except as may be required by the lawful
order of a court or agency of competent jurisdiction, the Executive agrees to
keep secret and confidential, both during the Employment Period and indefinitely
after the Executive’s employment with the LP terminates for any reason or no
reason, all non-public information concerning the LP, ISI Delaware, and their
respective subsidiaries and affiliates that was acquired by, or disclosed to,
the Executive during the course of his employment by the LP or any of its
subsidiaries or affiliates, including information relating to customers
(including, without limitation, credit history, repayment history, financial
information and financial statements), costs, and operations, financial data and
plans, whether past, current or planned and not to disclose the same, either
directly or indirectly, to any other person, firm or business entity, or to use
it in any way; provided, however, that the provision of this Subparagraph
4(c)(i) shall not apply to information that: (A) was, is now, or becomes
generally available to the public (but not as a result of a breach of any duty
of confidentiality by which the Executive is bound); (B) was disclosed to the
Executive by a third party not subject to any duty of confidentiality to the LP
prior to its disclosure to the Executive; or (C) is disclosed by the Executive
in

 

--------------------------------------------------------------------------------


 

the ordinary course of the LP’s business as a proper part of his employment in
connection with communications with customers, vendors and other proper parties,
provided that it is for a proper business purpose solely for the benefit of the
LP. The Executive further agrees that he shall not make any statement or
disclosure that (1) would be prohibited by applicable Federal or state laws, or
(2) is intended to be detrimental to the LP or any of its subsidiaries or
affiliates.

 

(ii)                                  Non-Competition.

 

(A) The Executive agrees that for the period commencing on the Effective Date
and ending on the second anniversary of the date on which the Executive’s
employment with the LP is terminated for any reason or no reason (the
“Non-Competition Period”), the Executive shall not directly or indirectly, alone
or as a partner, officer, director, manager, employee, consultant, agent,
independent contractor, member or stockholder of any person or entity
(“Person”), engage in any business activity in North America that is directly or
indirectly in competition with the Business of the LP or which is directly or
indirectly detrimental to the Business or business plans of the LP or its
subsidiaries or affiliates; provided, however, that the record or beneficial
ownership by the Executive of five percent (5%) or less of the outstanding
publicly traded capital stock of any company for investment purposes shall not
be deemed to be in violation of this Subparagraph 4(c)(ii) so long as the
Executive is not an officer, director, manager, employee or consultant of such
Person. The “Business” of the LP shall mean the actual or intended business of
the LP and its subsidiaries and affiliates during the Employment Period and as
of the date the Executive leaves the employment of the LP for any reason or no
reason As of the date hereof the Business of the LP is providing design,
engineering, procurement, installation, maintenance and related goods and
services to: (x) the detention facilities construction and renovation industry;
(y) the industrial/commercial controls and fire and security alarm industry; and
(z) the access control and security observation industry, and other related
businesses. The Executive further agrees that during the Non-Competition Period,
he shall not in any capacity, either separately or in association with others:
(1) employ or solicit for employment or endeavor in any way to entice away from
employment with the LP or its affiliates (a) any current employee of the LP or
its affiliates or (b) any Person who was employed by the LP or its affiliates in
any preceding 12-month period; (2) solicit, induce or influence any supplier,
customer, agent, consultant or other Person that has a business relationship
with the LP to discontinue, reduce or modify such relationship with the LP; nor
(3) solicit or enter into negotiations with any of the LP `S identified
potential acquisition candidates.

 

--------------------------------------------------------------------------------


 

(B)   The Employee understands that the foregoing restrictions may limit his
ability to engage in a business similar to the LP’s Business for the duration of
the Non-Competition Period, but acknowledges that he will receive sufficiently
high remuneration and other benefits to justify such restriction as an employee
of the LP pursuant to this Agreement.

 

(iii)          Remedies. If the Executive breaches, or threatens to commit a
breach of any of the provisions contained in Subparagraphs 4(c)(i) and
4(c)(ii) (the “Restrictive Covenants”), the LP shall have the following rights
and remedies, each of which shall be enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to the
LP at law or in equity.

 

(A)  The Executive shall account for and pay over to the LP all compensation,
profits, and other benefits which inure to the Executive’s benefit which are
derived or received by the Executive or any person or business entity controlled
by the Executive, resulting from any action or transactions constituting a
breach of any of the Restrictive Covenants.

 

(B)  Notwithstanding the provisions of Subparagraph 4(c)(iii)(A) above, the
Executive acknowledges and agrees that in the event of a violation or threatened
violation of any of the Restrictive Covenants, the LP shall have no adequate
remedy at law and shall therefore be entitled to enforce each such provision by
temporary or permanent injunction or mandatory relief obtained in any court of
competent jurisdiction without the necessity of proving damages, posting any
bond or other security, and without prejudice to any other rights and remedies
that may be available at law or in equity, and the LP shall also be entitled to
recover its attorneys’ fees and costs incurred to enforce any of the Restrictive
Covenants from the Executive.

 

(C)  Notwithstanding any other provisions hereof, Executive irrevocably
acknowledges the standing and right of 151 Delaware to enforce the Restrictive
Covenants, and Executive intentionally and knowingly waives and relinquishes any
and all right to object to any action by 1ST Delaware to enforce the Restrictive
Covenants set forth herein.

 

(iv)          Severability. If any of the Restrictive Covenants, or any part
thereof, are held to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid or unenforceable portions. Without limiting the
generality of the foregoing, if any of the Restrictive Covenants, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties hereto agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision and, in its reduced form, such

 

--------------------------------------------------------------------------------


 

provision shall then be enforceable.

 

(v)           Proprietary Rights. The Executive acknowledges and agrees that all
know-how, documents, reports, plans, proposals, marketing and sales plans,
client lists, client files, and any materials made by the Executive or by the LP
are the property of the LP and shall not be used by the Executive in any way
adverse to the LP’s interests. The Executive shall not deliver, reproduce, or in
any way allow such documents or things to be delivered or used by any third
party without specific direction or consent of the Board. The Executive hereby
assigns to the LP any rights that he may have in any such trade secret or
proprietary information.

 

5.                    Termination and Compensation Due upon Termination Except
as otherwise provided under the executive benefit plans (as in effect on the
date hereof) maintained by the LP in which the Executive participates in
accordance with Subparagraph 3(c), the Executive’s right to compensation for
periods after the date the Executive’s employment with the LP terminates shall
be determined in accordance with the following:

 

(a)          Termination Without Cause. In the event the LP terminates the
Executive’s employment under this Agreement without Cause, the LP shall pay the
Executive any compensation and benefits the LP owes to the Executive through the
effective date of termination. Additionally, the Executive shall:

 

(i)            receive payment of his salary (as of the date of termination) in
accordance with the provisions of Subparagraph 3(a) for twelve (12) months; and

 

(ii)           receive payment of any incentive compensation payments that
otherwise would have been payable to the Executive under Subparagraph
3(b) through the effective date of termination.

 

(iii)          without further action of the LP, be conclusively deemed to have
received an automatic, complete and final release, from any duty or obligation
to comply with the Restrictive Covenants in Subparagraph 4(c)(ii) above,
immediately after the due date of the final payment of salary pursuant to
Subparagraph 5(a)(i); provided, however, the LP may elect to continue such
Restrictive Covenants and shall have the right to enforce same upon payment to
the Company of additional severance payments including salary prorated over the
extension period.

 

(b)   Voluntary Resignation. The Executive may terminate his employment with the
LP, and any other entity owned or controlled in whole or in part by 1ST
Delaware, for any reason (or no reason at all) at any time by giving the LP
ninety (90) days prior written notice of voluntary resignation; provided,
however, that the LP may decide that the Executive’s voluntary resignation be
effective immediately upon notice of such resignation. The LP shall have no
obligation to make payments to the Executive in accordance with the provisions
of Paragraph 3 for periods after the date on which the Executive’s employment
with the LP terminates due to the Executive’s voluntary resignation.     The
Restrictive Covenants shall continue in effect after such voluntary resignation.

 

--------------------------------------------------------------------------------


 

However, for purposes of this Paragraph 5, if the Executive resigns following
the occurrence of one of the following events, the Executive shall be deemed to
be terminated without Cause in accordance with Subparagraph 5(a) above:

 

(i)            the Executive’s duties are materially reduced from those
described in Paragraph 2 above;

 

(ii)           the relocation of the Executive’s office outside Bexar County,
Texas without the Executive’s consent; or

 

(iii)          a material breach of any of the provisions of Paragraph 3.

 

(c)   Termination for Cause. The LP shall have no obligation to make payments to
the Executive in accordance with the provisions of Paragraph 3 or otherwise for
periods after the Executive’s employment with the LP is terminated on account of
the Executive’s discharge for Cause.  For purposes of this Paragraph 5, the
Executive shall be considered terminated for “Cause” if he is discharged by the
LP on account of the occurrence of one or more of the following events:

 

(i)            the Executive becomes habitually addicted to drugs or alcohol;

 

(ii)           the Executive discloses confidential information in violation of
Subparagraph 4(c)(i) or engages in any action in violation of Subparagraph
4(c)(ii);

 

(iii)          the LP is directed by regulatory or governmental authorities to
terminate the employment of the Executive or the Executive engages in activities
that cause actions to be taken by regulatory or governmental authorities that
have a material adverse effect on the LP;

 

(iv)          the Executive is indicted of a felony crime (other than a felony
resulting from a minor traffic violation);

 

(v)           the Executive flagrantly disregards his duties under this
Employment Agreement after (A) written notice has been given to the Executive by
the Board that it views the Executive to be flagrantly disregarding his duties
under this Agreement and (B) the Executive has been given a period of ten
(10) days after such notice to cure such misconduct. However, no notice or cure
period shall be required if Executive’s disregard of his duties has materially
and adversely affected the LP, or is illegal

 

(vi)          any event of egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Board, the
Executive’s credibility and reputation no longer conform to the standard of the
LP’s executives; or

 

(vii)         the Executive commits an act of fraud against the LP, violates a
duty of loyalty to the LP, or violates Subparagraph 2(a).

 

(d)   Disability. The LP shall have no obligation to make payments to the
Executive in accordance with the provisions of Paragraph 3 for periods after the
date of the Executive’s employment with the LP terminates on

 

--------------------------------------------------------------------------------


 

account of disability, except payments due and owing through the effective date
of termination.   For purposes of this Subparagraph 5(d), determination of
whether the Executive is disabled shall be determined in accordance with the
LP’s long term disability plan (if any) and applicable law.

 

(e)   Death. The LP shall have no obligation to make payments to the Executive n
accordance with the provisions of Paragraph 3 for periods after the date of the
Executive’s death, except payments due and owing as of such date.

 

(f)   Termination. A majority of the Board, including the Investor Designee (as
deemed in the Purchase Agreement), shall vote or consent with respect to any
decision to terminate the Executive for any reason or no reason.

 

6.                    Successors. This Agreement shall be binding on, and inure
to the benefit of, the LP and its successors and assigns and any Person
acquiring, whether by merger, consolidation, purchase of all or substantially
all of the LP’s assets and business, or otherwise without further action by the
Executive; provided however, that Executive hereby agrees to execute an
acknowledgement of assignment if requested to do so by the successor, assign or
acquiring person.

 

7.                    Nonalienation The interests of the Executive under this
Agreement are not subject to the claims of his creditors, other than the LP, and
may not otherwise be voluntarily or involuntarily assigned, alienated or
encumbered except for any benefits hereunder that inure to the Executive’s
estate upon his death.

 

8.                    Waiver of Breach The waiver by either the LP or the
Executive of a breach of any provision of this Agreement shall not operate as,
or be deemed a waiver of, any subsequent breach by either the LP or the
Executive.

 

9.                    Notice. Any notice to be given hereunder by a party hereto
shall be in writing and shall be deemed to have been given when received or,
when deposited in the U.S. mail, certified or registered mail, postage prepaid:

 

(a)   If to the Executive, at the address set forth in the preamble hereto
immediately following the Executive’s name.

 

(b)   If to the LP, to it at:

 

Detention Contracting Group, Ltd.

Attention: Don Carr and the Board of Directors

12903 Delivery Drive

San Antonio, Texas 78247

Tel: (210) 495-5245

 

10.              Amendment. This Agreement may be amended or canceled by mutual
agreement of the parties in writing without the consent of any other Person and
no Person, other than the parties hereto (and the Executive’s estate upon his
death), shall have any rights under or interest in this Agreement or the subject
matter hereof. The parties hereby agree that no oral conversations shall be
deemed to be a modification of this Agreement and neither party shall assert the
same.

 

--------------------------------------------------------------------------------


 

11.              Entire Agreement. This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior agreements and understandings, oral and written,
with respect thereto, including, but not limited to, the Former Arrangement.

 

12.              Applicable Law. The provisions of this Agreement shall be
construed in accordance with the laws of the State of Texas.

 

13.              WAIVER OF JURY TRIAL THE EXECUTIVE AND THE LP EXPRESSLY WAIVE
ANY RIGHT EITHER MAY HAVE TO A JURY TRIAL CONCERNING ANY CIVIL ACTION THAT
MAY ARISE FROM THIS AGREEMENT, OR THE RELATIONSHIP OF THE PARTIES HERETO.

 

14.              Termination All of the provisions of this Agreement shall
terminate after the expiration of the Employment Period, except that
Subparagraph 4(c)(i) shall survive indefinitely and Subparagraph 4(c)(ii) shall
terminate upon the expiration of the Non-Competition Period.

 

IN WITNESS WHEREOF, the Executive and the LP have executed this Employment
Agreement as of the day and year first above written.

 

 

 

 “Executive”

 

 

 

DON CARR

 

 

 

 

 

/Don Carr/

 

 

 

 

 

“LP”

 

 

 

Detention Contracting Group, Ltd.

 

By its General Partner

 

ISI Detention Contracting Group, Inc.

 

A Texas Corporation

 

 

 

 

 

By:

/Sam Youngblood/

 

Title: Vice President

 

--------------------------------------------------------------------------------